Citation Nr: 1221075	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's currently demonstrated sleep apnea was caused by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.  The Board notes that the Veteran was advised in a January 2009 letter of the information and evidence necessary to substantiate the initial rating and effective date in the event his claim was successful.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99. 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence." 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309. 

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  The Board notes that the revisions to 38 C.F.R. § 3.310 were effective in October 10, 2006, prior to the filing of the Veteran's claim. 

Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the non-service connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his service-connected PTSD has caused or aggravated his obstructive sleep apnea.

The Veteran's service treatment records contain no mention of treatment for or reports of sleep apnea.  Throughout service, the Veteran reported that he was not currently experiencing and did not have a history of sleep disturbances.  The Veteran reported a history of sinusitis throughout service and was treated intermittently for respiratory infections with no lingering effects or sleep apnea noted.  See 38 C.F.R. § 3.303.

Service connection is currently in effect for PTSD, which is evaluated as 70 percent disabling with an effective date of January 30, 2007.

The record clearly indicates that the Veteran has been diagnosed with sleep apnea.  See, e.g. August 31, 1999 VA outpatient treatment records.  

The Veteran submitted a September 2008 letter from his private physician, Dr. H.J., in which Dr. H.J. stated that there was a connection between the Veteran's PTSD and sleep apnea.  To support this opinion, the physician stated, "PTSD might not cause sleep apnea but might exacerbate the symptom, because there are more rapid eye movement (REM) sleeps in PTSD and because the apnea episodes happen during the REM sleep due to decrease in the muscle tone in airway.  We can argue that PTSD worsens the sleep apnea."  

A June 2009 VA compensation and pension examiner offered a negative opinion in this case, but did offer rationale for that opinion.  The VA examiner stated that he reviewed the private physician's opinion, but believed that PTSD has not been identified as a cause of obstructive sleep apnea in peer-reviewed accepted medical literature.  The VA examiner also stated that there was no documentation of sleep apnea in the Veteran's service medical records.  See Nieves-Rodriquez v Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion is measured by factual accuracy, full articulation, and sound reasoning, not by the mere fact that the claims file was reviewed).  

In May 2011, the Board remanded the matter for an adequate medical opinion to be obtained regarding whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD, with an explanation for the basis of the medical opinion.  The Board requested that all evidence in the claims file be reviewed, to include the opinion offered by Dr. H.J.

At a December 2011 VA examination, the examiner noted that the Veteran was diagnosed with sleep apnea after a sleep study in 1999 and obstructive sleep apnea in a sleep study in 2010.  The examiner explained that he was a psychologist, and as such could not speak to whether sleep apnea was caused or aggravated by PTSD.  The examiner explained that he therefore consulted a medical doctor, who added remarks to the report.  The Veteran stated that he did not sleep well after Vietnam, and that after several years, he was given a continuous positive airway pressure (CPAP) device in 1999, which improved his sleep and made him feel calmer when he used it.  The Veteran stated that he would sleep during lunch while he worked as he had difficulty sleeping at night.  He stated that his wife has reported that he continued to stop breathing at night.  The Veteran's wife reported that he did not sleep and did not allow her to sleep.  She stated he gets up all night and the least little sound he will jump up and if she does not hear what he hears he gets very frustrated with her.

The medical doctor opined that the condition/disability of sleep apnea was not caused by, a result of, or aggravated by the Veteran's service connected PTSD.  It was noted that the records were reviewed and the case was discussed with the examining psychologist.  The physician stated the preponderance of the available medical and psychological knowledge does not support PTSD causing obstructive sleep apnea.  The physician noted that obstructive sleep apnea is a physical illness which is not caused by or aggravated by PTSD. 

Analysis

The Board initially notes that the Veteran does not contend, and the record does not show that the Veteran's sleep apnea originated in service.  The Veteran served in combat, but does not contend that he was treated for sleep apnea or any associated symptoms while in service.  The record shows he was first diagnosed as having sleep apnea many years after service, and he does not allege that he or others noticed any symptoms of sleep apnea until years after service.

The Veteran contends instead that his service-connected PTSD caused or aggravated his sleep apnea.  Dr. H.J. suggested that there was no direct causal relationship between the two disorders, and the June 2009 and December 2011 VA examiners agreed.  Dr. H.J. did, however, conclude that the Veteran's PTSD worsened the sleep apnea, and provided a rationale in support of his conclusion.  

The June 2009 VA examiner did not address whether the PTSD may have aggravated the sleep apnea; he limited his opinion to the matter of direct causation.  The December 2011 VA examiner did address the matter of aggravation.  He concluded that the PTSD did not worsen the sleep apnea, apparently with the sole rationale that sleep apnea is a physical illness, whereas PTSD is a mental illness.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App, 140 (1993).

In this case, and on the matter of aggravation of the sleep apnea, the Board is unable to assign greater probative weight to either Dr. H.J.'s opinion, or to the opinion of the December 2011 VA examiner.  Both examiners are medical professionals, and both have offered rationales in support of their conclusions.  Neither rationale is clearly more persuasive.  Dr. H.J. based his conclusion on the notion that PTSD causes increased REM sleep, which is the type of sleep during which apneas tend to occur.  It is unclear, however, how this necessarily establishes that the underlying sleep apnea has worsened.  The December 2011 examiner concluded that there was no aggravation of the sleep apnea by PTSD, but his rationale appears to rely on the notion that a physical disorder cannot be aggravated by a mental disorder.  That notion is, as a categorical statement, rather questionable.

In short, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD aggravated the sleep apnea.  Accordingly, service connection on a secondary basis for sleep apnea is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes in passing that although 38 C.F.R. §3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


